-— oase Sago 2ag ANE | Rookie LEE ag I Babe Gilg f-

Southern. Diskict of ZowA-
RECEIVED

 

 

1Rosene. Ch syn ba S Nov 19 2018 ek He TU TIK

 

_ het tron ¢-SLERK OF DISTRICT a

 

 

 

 

A OT RERN DISTRICT GENS —
: | ata _recoaseder
lil fit ol forts | ed of- Garlttrent
| Rerpadsat.

 

 

| Mow Comes. fhe Let trot Ros coe cha ar hk fare

 

Hhvaeable Court f gral thr poten Zn fhe. _

 

 

Ite cf Feber madd fhe Lt hacdmat

 

 

 
 

The, Blam Pega

 

 

 

the Fed Br Cea ft Pectan te factor thee

 

 

 

 

 

Rh Lrfe [S$ fa tamedrate. egal fre

 

es P ctatt Herat USP Levutt haven hes heen Parson -

 

 

 

{ng Mrun bury fed, THs ll real te hreadhe. ete hE ry

 

~~ WOn October 5, 205 the Pechitiomes received food

 

ey Prom, vy J) secre

 

iva f C ber. gave thel, poten Arerctan £ [dade

 

 

 

). Clerk 4+ give STAcottleyr fosauk on
B-3o{e

 

 

 

 

 

 

 

 

 
 

Case 3:18-cv-02300-ANB Document1 Filed 11/19/18 Page 2 of 4

Te wares Se & ofl re, nad he th Acert-feun 4 lvauleas

 

Oe. aware att te oi tustron, pond thew rebate. te

 

Fea 4 Chamber’ abst. the mide ft! peceuse thor

 

ice ical valu

 

 

5)

 

f
Chubucr Repup el det tr hanarable, Court On becf-

 

fhe nape Pollan ontal Cntr avnah have fen,

 

Phack Che ahert Blood! cad give hem Same. medroal

 

Hegde f, remo. te | fois rn Prov the, Rt-

 

ron,

 

 

=

acluscon ¢ the Our chould Cratrder fhe. sectossly

 

nature ot Oerrberf calles fren, a ud Con fic tl he

 

nearest parton contol Corker onal EBL othe,

 

He Court at lear l Can Cormier ow thf Cham bem $

 

Qo peetzated her colt at teal aad WS not Cran Sh

 

{\ “ecb erea oe. te the allegra the Court deck ot

 

entuce. Chew beer ‘ the lec ty puncte all LZ ded

 

Waf fle G_ fo cru Corll eam tr | ZL Ad. £ derervee

 

45 Ave thy Couct fen ik! a _ondh ts protect fre US

 

eee the Lt An indl vr ages Veg leh

 

He Governmunle 4 proce! according + 4 Wis Hen Conrtrtatron -

 

cad Safco provistors before. dear we Saneone of Ute.

 

 

Ror. | 13 176

 

Date [HFG WS? Lew big,

 

A Orb 1 Bore G00 ~

 

 

 

 

Pate rot ews buy [A 11877

 

 
 

case 3:18-cv- ovocaop i cumen at 3 9/18 , Page: 3 0f 4
pet

 

 

 

| LL Racca poe a Gartify under feasliy
pe peace ft; tHe AS USC F 7b fhe Corberkr !

 

of He followin,

 

 

 

 

Medion Was fot +; He Courts

— Metin to _pecoarder Jade mest of onahmen te

 

 

 

——__| Inechy it deemed! Lill an an fre. dat r it re 4 f

 

 

 

 

 

 

_ hh

  

 

  

i eu ett PK of Cu Ws pebick

 

 

| (uct EUS Court how fe. LG, Lox. 4344 Der Loney _

 

#50 304-23 ¢4_

 

 

 

 

 

Depostlery for~
OY]. pf

  

 

Hi Wnitel stator forE ott
hap

 

Lrgacd thar BA

 

 

 

 

 

 

DRIP eae

 

 

S ec fa Menaptreat Unit _
(a Bex foot

 

|

Lewit buy DANII C

 

 

 

ee eee oe

 

 

 

 
 

 

 

ge 4of4

heh oF Od.
IIMTY FD PES en
44+457Q ALwh-5 vv
re AD >yt f? op H0

‘moacument 1 Filed 11/19/18 Pa

   

iN 1 id SEOZ AON FT

_ éT ¥d DUTASTUUVH -.

ty

oe
a
QW;

Case S:18-cvy

Islet mipenpytisaqy emerson

 

D7) LESLI Wd “dingsimoy

0001 xog ‘O'd
; yng Seva} Awnusrmag somg pomp,

 

a DEO Sh RS] TUN msssy

a Me SITY oS *OULBN] BBUIU]

 

 

 

 
